Citation Nr: 1507628	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  12-11 456A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for lumbar spine arthritis.

2.  Entitlement to an higher initial disability rating (or evaluation) in excess of 
20 percent for a low back strain disability.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)
ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1975 to September 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In October 2014, at a Board videoconference hearing, the Veteran provided testimony relevant to the appeal from the RO in St. Petersburg, Florida, before the undersigned Veterans Law Judge in Washington, DC.  A copy of the hearing transcript has been associated with the electronic file on the "Virtual VA" system.   The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.

During the October 2014 Board hearing, the Veteran asserted that the service-connected low back strain disability has resulted in unemployability.  See Board hearing transcript at 3.  In consideration thereof, the Board finds that the claim for a TDIU has been raised in the context of the higher initial rating appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a TDIU claim is part of a rating claim when such claim is raised by the record).  Accordingly, the issue of entitlement to a TDIU has been added to the present appeal.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A RO decision in December 1999 denied service connection for residuals of a low back injury, finding that there was no new and material evidence showing continuity of treatment for a low back injury in service (no nexus to service).

2.  The Veteran did not appeal the December 1999 rating decision denying service connection for residuals of a low back injury after being informed of the appellate rights, and no additional evidence was received within one year of the decision.

3.  Since the December 1999 rating decision denying service connection for residuals of a low back injury, the additional evidence that was not previously considered is cumulative or does not relate to the unestablished fact of a nexus between current lumbar spine arthritis and service (nexus to service).

4.  For the initial rating period from January 22, 2009, the low back strain disability has manifested symptoms and functional impairment including thoracolumbar spine flexion to 40 degrees, painful motion, stiffness, flare-ups of pain, and reduced ability to walk without assistance, lift, carry, and sit or stand for long periods of time.


CONCLUSIONS OF LAW

1.  The December 1999 rating decision that denied service connection for residuals of a low back injury became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  New and material evidence has not been received to reopen service connection for lumbar spine arthritis.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  For the initial rating period from January 22, 2009, the criteria for a higher initial rating in excess of 20 percent for a low back strain disability have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

In Kent v. Nicholson, 20 Vet. App. 1, 11-12 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, in the context of claims to reopen, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  The Court elaborated that, in response to an application to reopen, VA is required to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

The Board is satisfied that VA has provided the Veteran with notice regarding the date and bases of the prior final denial of the claim for service connection for lumbar spine arthritis, originally claimed as residuals of a low back injury.  In a June 2009 letter, VA informed the Veteran that the claim for service connection for residuals of a low back injury was previously denied because there was no evidence showing continuity of treatment for a low back disability.  Although the June 2009 letter misidentified the date of the prior final denial as June 1997, and not December 1999, the Board finds that the June 2009 letter satisfies VA's duty to assist the Veteran substantiate the claim to reopen service connection for residuals of  a low back injury because it identifies the correct bases for the prior final denial, notifies the Veteran of evidence and information that is necessary to reopen the claim, and explains the evidence and information that is necessary to establish entitlement to the underlying benefit sought (service connection).  See Kent, 20 Vet. App. at 11-12.

When an initial rating appeal comes before the Board following a decision to grant service connection and assign an initial rating, no additional VCAA notice is required.  Courts have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).

As to the duty to assist, the Board finds that VA has satisfied its duties to assist the Veteran.  VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, VA examination and medical opinion reports, Social Security Administration disability records, the October 2014 Board hearing transcript, and the Veteran's written statements.

VA most recently examined the service-connected low back strain disability in November 2014.  The VA examiner interviewed the Veteran regarding past and present symptomatology, performed a physical examination, and reported on the relevant disability criteria and functional impairment.  For these reasons, the Board finds that the November 2014 VA musculoskeletal examination is adequate and that no further medical examination or opinion is necessary to decide the issue of a higher initial rating for the service-connected low back strain disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Legal Criteria to Reopen Service Connection

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented. Anglin v. West, 203 F.3d 1343, 1347 (2000).

In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, beyond the evaluation of whether the evidence submitted in the effort to reopen is new and material, is neither required nor permitted.  Id. at 1384.  Any finding entered when new and material evidence has not been submitted "is a legal nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical analysis to claims previously and finally denied, whether by the Board or the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).

Reopening of Service Connection for Lumbar Spine Arthritis

The Veteran seeks to reopen service connection for lumbar spine arthritis, originally claimed as residuals of a low back injury.  In a December 1999 decision, the RO denied service connection for a residuals of a low back injury, and informed the Veteran in a December 1999 letter.  The Veteran did not appeal the December 1999 rating decision after being informed of the appellate rights, and no additional evidence was received within one year of the decision; therefore, the decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In the December 1999 rating decision, the RO denied the claim for service connection for residuals of a low back injury after finding that there was no evidence showing continuity of treatment for a low back injury in service (essentially, no nexus to service).  The evidence at the time of the December 1999 rating decision included the service treatment records, private hospital records from C.H.T.B. and T.G.H., a VA X-ray report from April 1999, and statements from the Veteran.  The evidence received since the December 1999 rating decision includes the October 2014 Board hearing transcript; Social Security Administration disability records; VA examination reports and medical opinions from October 2009, December 2009, June 2011, and November 2014; VA treatment records through November 2014; and additional written statements from the Veteran.  

After reviewing the evidence received since the December 1999 rating decision, the Board finds that the evidence that is new is not material evidence upon which the claim may be reopened.  Cox v. Brown, 5 Vet. App. 95 (1993).  It is not disputed that the Veteran injured the low back in service, and the medical evidence demonstrates current disabilities of minimal lumbar spine arthritis; however, service connection for residuals of a low back injury was previously denied because the evidence did not show a nexus between residuals of a low back injury - in this case, lumbar spine arthritis - and service.

In the December 2009 rating decision, the RO granted service connection for a separate low back disability (recurrent low back strain) that was distinguished from lumbar spine arthritis, the other disorder affecting the low back.  In the October 2009 VA examination report, the VA examiner opined that minimal low back arthritis is less likely related to the low back strain disability and most likely a normal degenerative process.  In a December 2009 addendum, the same VA examiner opined that "there is no direct correlation or cause and effect relationship between low back soft tissue strain in the 1970's and minimal arthritis 30 years later.  This is most likely a normal process of aging."  

VA provided an additional back examination in June 2011.  The June 2011 VA examiner opined that it is less likely than not that the Veteran's current lumbar spine arthritis was caused or aggravated by the service-connected low back strain disability, or by military service generally.  Aside from the Veteran's cumulative statements attempting to relate lumbar spine arthritis to service, there are no opinions relating the lumbar spine arthritis to service, or any new evidence to establish chronic symptoms of low back arthritis in service, or continuous symptoms of low back arthritis since service separation.

To the extent that the Veteran has attempted in written statements and oral testimony to relate the current lumbar spine arthritis to service, the evidence has not demonstrated that the Veteran possesses the knowledge, training, or experience to provide a competent medical opinion regarding the etiology of a low back disorder as complex as arthritis.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing that ACL tear is a "medically complex" disorder that requires a medical opinion to diagnose and to relate to an in-service knee injury); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a disorder capable of lay diagnosis).  Degenerative joint disease is diagnosed primarily on clinical findings such as X-rays or specialized testing such as MRI that the Veteran is not competent to conduct or interpret.  See 38 C.F.R. § 4.71a (2014), Diagnostic Code 5003 (degenerative arthritis established by X-ray findings), Diagnostic Code 5010 (traumatic arthritis established by X-ray findings), Diagnostic Code 5002 (rheumatoid arthritis must be "objectively confirmed by findings" that show limitation of motion).  Cf. 38 C.F.R. § 4.66 (2014) (indicating the usual way to diagnose arthritis is by X-ray, which is also required to see arthritic changes).  

Arthritis is an "[a]cute or chronic inflammation of one or more joints, usually accompanied by pain and stiffness, resulting from infection, trauma, degenerative changes, autoimmune disease, or other causes."  The American Heritage(r) Science Dictionary (2002).  To differentiate pain and stiffness attributable to arthritis from pain and stiffness due to other disorders or etiologies requires knowledge of multiple other disorders that also cause symptoms of pain and stiffness.  See also 
38 C.F.R. § 4.58 (2014) (arthritis due to strain affecting lower extremity joints, other than joints for service-connected amputation or leg shortening, will not be considered as service connected, and the joints will have to be evaluated (medically examined).  In addition to having multiple causes, even the observable symptoms of pain and joint stiffness overlap with other disorders.  

In this case, a competent nexus opinion regarding the etiology of arthritis would require a thorough understanding of internal and unseen disease processes as complex as arthritis, which require specialized testing to diagnose, an understanding of the aging process and progression of arthritis, knowledge of the many causative factors for arthritis of which trauma is only one factor, and the ability to weigh factors including the nature of the in-service low back injury and the period of time before onset of lumbar spine arthritis.  As the Veteran is not shown to possess such knowledge, training, or experience, his opinion on the matter is not afforded any probative weight; therefore, the Veteran's written statements and oral testimony attempting to relate the current lumbar spine arthritis to service do not constitute material evidence.  See Kahana, 24 Vet. App. at 437 (indicating a medical opinion as to etiology of ACL tear could include opinions as to whether the currently diagnosed disorder is consistent with an in-service injury, what type of symptoms would have been caused during service had an ACL tear occurred, and to differentiate currently diagnosed ACL tear from in-service symptoms and other diagnosis). 

In sum, the evidence that is new is not material.  The evidence received since the prior final denial in December 1999 either does not relate to unestablished fact of a nexus between lumbar spine arthritis and service, or weighs against finding that the current lumbar spine arthritis is related to service.  See Villalobos v. Principi, 3 Vet. App. 450 (1992) (noting that evidence that is unfavorable to a claimant is not new and material).  As such, the new evidence does not raise a reasonable possibility of substantiating the claim.  See Anglin, 203 F.3d at 1347.  For these reasons, the Board finds that reopening of service connection for lumbar spine arthritis is not warranted.  Until the evidence meets the threshold of new and material evidence sufficient to reopen the claim, the benefit of the doubt doctrine does not apply.  See Annoni, 5 Vet. App. at 467.



Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 
594 (1991).  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

The United States Court of Appeals for Veterans' Claims (Court) has indicated that a distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id.; 38 C.F.R. § 4.2.

Pyramiding, that is, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2014).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 09-98. 

38 C.F.R. § 4.59 specifically addresses how painful motion is considered when evaluating musculoskeletal disabilities:

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints. Muscle spasm will greatly assist the identification. Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  

38 C.F.R. § 4.59; see also Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (explaining that, although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. 498; Macarubbo v. Gober, 10 Vet. App. 388 (1997); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of the veteran if rebutted by the overall weight of the evidence).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau, 492 F.3d at 1372).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Initial Rating for Low Back Strain Disability

The Veteran contends that the severity of the symptoms and functional impairment manifested by the service-connected low back strain disability warrants a disability rating in excess of 20 percent.  The Veteran asserts that he has become totally disabled by the service-connected low back strain disability and is unable to work due to back pain which limits the ability to walk.  See January 2010 letter; October 2014 Board hearing transcript at 3-4. 

For the entire initial rating period from January 22, 2009, the low back strain disability has been rated at 20 percent disabling 38 C.F.R. § 4.71a, Diagnostic Code 5010-5237.  Under the rating schedule, a thoracolumbar spine disability is to be rated under either the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes or the General Formula for Diseases and Injuries of the Spine, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.

Rating Based on Incapacitating Episodes Not Applicable

In this case, the rating criteria for IVDS based on incapacitating episodes over a 12 month period, Diagnostic Code 5243, are not applicable to the Veteran's service-connected low back strain disability.  The evidence does not demonstrate that the Veteran has been diagnosed with IVDS or has analogous impairment of the back.  

To the extent that the current lumbar spine arthritis can be rated under the IVDS rating criteria, the lumbar spine arthritis disorder is a separate and distinct disorder from the service-connected low back strain disability.  Additionally, because service connection for the lumbar spine arthritis has been denied, impairment attributable to non-service-connected arthritis may not be considered in rating the service-connected low back strain disability because to do so would constitute pyramiding, that is, the rating of non-service-connected symptoms and impairment as part of the service-connected disability.  See 38 C.F.R. § 4.14 (2014).  As such, the rating criteria for IVDS cannot be used to rate the service-connected low back strain disability.  

Rating Based on the General Rating Formula for Spine Disabilities

In regard to the second method of rating (General Rating Formula for Diseases and Injuries of the Spine), a 20 percent rating is assigned forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 
30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is 0 to 30 degrees; left and right lateral flexion and rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.

After a review of all the evidence, the Board finds that, for the period from January 22, 2009, the weight of the lay and medical evidence is against finding that the low back strain disability manifested forward flexion of the thoracolumbar spine 
30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, as required for a higher initial disability rating of 40 percent.  The October 2009 VA examination report reflects forward flexion of the thoracolumbar spine to 55 degrees, with painful motion beginning at 40 degrees.  There was no ankylosis found; however, the VA examiner observed muscle guarding and an antalgic gate.  The Veteran reported symptoms including stiffness, flare-ups of pain, and problems with lifting and carrying.

During the October 2014 Board hearing, the Veteran testified that the low back strain disability has manifested pain that has led to sleep impairment.  Board hearing transcript at 3-4.  The Veteran reported that when he does not use assistance, he cannot walk more than 10 feet without falling.  Id. at 4.  Similarly, the Veteran testified that he cannot sit or stand for long periods of time.  Id.  Through the representative, the Veteran indicated that low back strain symptoms had worsened since the last VA examination in October 2009.  Id. at 15.

Following the October 2014 Board hearing, VA examined the low back in November 2014.  The VA examiner noted guarding or muscle spasm of the thoracolumbar spine that resulted in abnormal gait or abnormal spinal contour.  The examination report reflects that the Veteran regularly uses a cane and walker.  The Veteran reported sharp aching pain in the low back and down the legs. 

Range of motion testing was not performed during the November 2014 VA examination because the Veteran "made no effort to participate" because "his back hurt too back to be able to move in any direction."  The VA examiner cited observations of the Veteran, including how the Veteran put on his shoes and how the Veteran arrived at the examination, to explain that the low back functionality did not correlate with the level of pain reported by the Veteran.  The VA examiner noted that there was no ankylosis of the spine.

The Veteran's nonparticipation in range of motion testing, if credible, would suggest that the Veteran experiences pain throughout ranges of motion.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell, 25 Vet. App. 32.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.  According to the November 2014 VA examiner, there is no known medical reason for the level of disability while walking described and demonstrated by the Veteran, and treatment records reflect a less severe disability picture.  A similar observation was shared by the October 2009 VA examiner, who commented that "the objective findings [related to the back and related impairment] and subjective complaints and presentation are poorly correlated."  VA and private treatment records reflect complaints of back pain, but do not reflect an inability to move the thoracolumbar spine due to excessive pain.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (Board decision properly assigned more probative value to a private hospital record that included lay history that was made for treatment purposes than to subsequent statements made for compensation purposes).  For these reasons, the Board finds that the Veteran's choice to decline range of motion testing during the November 2014 VA examination does not constitute evidence of a full functional loss of movement in the lumbar spine.

VA and private treatment records reflect complaints for chronic low back pain, as well as reduced ability to bend, stoop, and lift, as well as difficulty with prolonged standing and sitting.  See, e.g., February 24, 2014 VA treatment record; March 6, 2014 VA treatment record; May 8, 2013 Dr. S.J. treatment record.  Neither VA nor private treatment records include any range of motion testing results or evidence of ankylosis.

In sum, the lay and medical evidence for the period from January 22, 2009, reflects that the low back strain disability manifested symptoms and functional impairment including thoracolumbar spine flexion to 40 degrees, painful motion, stiffness, flare-ups of pain, and reduced ability to walk without assistance, lift, carry, and sit or stand for long period of time.  The evidence did not demonstrate ankylosis of the thoracolumbar spine.  For these reasons, the Board finds that the weight of the lay and medical evidence is against finding forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, as is required for a 40 percent disability rating under Diagnostic Code 5237.  38 C.F.R. 
§ 4.71a.

Consideration of Rating Objective Neurological Abnormalities

The Board has also considered whether there is any objective neurologic abnormalities associated with the service-connected low back strain disability that warrant a separate rating.  See 38 C.F.R. §§ 4.14, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  On review of all the evidence, lay and medical, the Board finds that no objective neurologic abnormalities have been asserted by the Veteran or raised by the other evidence of record.  As such, the Board finds that a separate evaluation for neurologic abnormalities associated with the service-connected low back strain disability is not warranted.  Id.

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, the Board finds that the schedular criteria are adequate to rate the Veteran's low back strain disability, and no referral for extraschedular consideration is required.  The schedular criteria found in 38 C.F.R. § 4.71, Diagnostic Code 5237 specifically provides for disability ratings based on limitation of motion.  Moreover, motion limited by factors such as pain, weakness, and stiffness is incorporated into the schedular rating criteria for the musculoskeletal system, which includes the back and lower extremities.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; see also DeLuca.  As the low back disability manifested symptoms and functional impairment including thoracolumbar spine flexion to 40 degrees, painful motion, stiffness, flare-ups of pain, and reduced ability to walk without assistance, lift, carry, and sit or stand for long period of time, the Board finds that the schedular rating criteria are adequate to rate the low back strain disability symptoms and functional impairment that limits motion; therefore, no extraschedular referral under 38 C.F.R. § 3.321(b) is warranted for the service-connected low back disability.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); 38 C.F.R. § 4.71a.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced; however, in this case, the low back strain disability is the only service-connected disability.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the low back strain disability, and referral for consideration of extraschedular rating under 38 C.F.R. § 3.321(b) is not required.  The separate and non-intertwined extraschedular issue of entitlement to a TDIU under 38 C.F.R. § 4.16(b) is being remanded.


ORDER

New and material evidence not having been received, the appeal to reopen service connection for lumbar spine arthritis is denied.

A higher initial disability rating in excess of 20 percent for a low back strain disability for the entire rating period from June 22, 2009 is denied.


REMAND

TDIU

During the October 2014 Board hearing, the Veteran asserted that he is unable to work due to the service-connected low back strain disability.  See Board hearing transcript at 3-4.  The record reflects that the Veteran receives Social Security Administration disability benefits based on a primary diagnosis of a back disorder.  
Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim identify the benefit sought has been satisfied and VA must consider whether the veteran is entitled to a TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (VA to determine all potential claims raised by the evidence, applying all relevant laws and regulations).

VA regulations provide that, where a veteran is unemployable by reason of service-connected disabilities but fails to meet the combined rating percentage standards under 38 C.F.R. § 4.16(a), the case must be submitted to the Director of Compensation and Pension Service for extra-schedular consideration.  See 
38 C.F.R. § 4.16(b) (2013); Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (where a claimant does not meet the schedular requirements of 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to the Compensation and Pension Director for extraschedular consideration).  In this case, the Veteran is only service connected for a low back strain disability, rated at 
20 percent disabling; therefore, the Veteran does not meet the combined rating percentage standards under 38 C.F.R. § 4.16(a), which, in the case of a single service-connected disability, requires that the disability be rated at 60 percent or more.  Accordingly, the Board is remanding the issue for referral for adjudication under 38 C.F.R. § 4.16(b). 


Accordingly, the issue of entitlement to a TDIU is REMANDED for the following action:

1.  The AOJ should issue the Veteran notice in accordance with 38 C.F.R. § 3.159 with regard to the inferred claim for TDIU.  Said notice should include provision to the Veteran of the appropriate TDIU claim form (VA Form 21-8940) and requirements to establish a TDIU.

2.  After the development requested is completed, refer the issue of entitlement to a TDIU to the VA Director of the Compensation and Pension Service for adjudication under 38 C.F.R. § 4.16(b) (single service-connected disability rated less than 60 percent disabling).  If the benefit sought on appeal is not granted, the Veteran and the representative should be furnished with a supplemental statement of the case, and should be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


